In an action to recover damages for libel, the defendants William Spain and Compton Spain appeal from an order of the Supreme Court, Futnam County (Nicolai, J.), dated February 3, 2003, which denied their motion for an award of costs and to impose a sanction against the plaintiff and his attorneys pursuant to 22 NYCRR 130-1.1.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellants’ motion for an award of costs and to impose a sanction against the plaintiff and his attorneys, as the conduct at issue was not frivolous conduct proscribed by 22 NYCRR 130-1.1 (see Mimoun v Zicherman, 293 AD2d 585 [2002]). Altman, J.P., Goldstein, Adams and Skelos, JJ., concur.